t c summary opinion united_states tax_court elaine hang petitioner v commissioner of internal revenue respondent docket no 4950-05s filed date elaine hang pro_se michael berwind for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code as in effect for the year at issue the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined for a deficiency in petitioner’s federal_income_tax of dollar_figure and a sec_6662 accuracy- related penalty of dollar_figure petitioner has conceded that she is liable for the deficiency the only issue remaining for decision is whether petitioner is liable for a sec_6662 accuracy-related_penalty background at the time the petition in this case was filed petitioner resided in las vegas nevada petitioner filed a form_1040 u s individual_income_tax_return for which was prepared by a certified_public_accountant c p a on date respondent issued to petitioner a statutory_notice_of_deficiency for respondent determined that petitioner was liable for an accuracy-related_penalty under sec_6662 because there was a substantial_understatement_of_income_tax discussion sec_7491 imposes the burden of production in any court_proceeding on the commissioner with respect to the liability of any individual for penalties and additions to tax 116_tc_438 trowbridge v commissioner tcmemo_2003_164 affd 378_f3d_432 5th cir in order to meet the burden of production under section c the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty higbee v commissioner supra pursuant to sec_6662 a taxpayer may be liable for a penalty of percent of the portion of an underpayment_of_tax due to negligence or disregard of rules or regulations or attributable to a substantial_understatement_of_income_tax see sec_6662 and see also 115_tc_457 a substantial_understatement of tax exists if the amount of the understatement_of_tax exceeds the greater of percent of the tax required to be shown on the tax_return or dollar_figure see sec_6662 respondent has met his burden of production because he has shown that petitioner has mathematically understated her income_tax_liability within the meaning of sec_6662 once the commissioner meets his burden of production the taxpayer must come forward with evidence sufficient to persuade the court that the commissioner’s determination is incorrect higbee v commissioner supra pincite the accuracy-related_penalty is not imposed with respect to any portion of the understatement as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s efforts to evaluate his proper tax_liability id reliance on the advice of a professional tax adviser does not necessarily demonstrate reasonable_cause and good_faith id the responsibility to file returns and pay tax when due rests upon the taxpayer and cannot be delegated and the taxpayer generally must bear the consequences of any negligent errors committed by his or her agent 63_tc_149 ellwest stereo theatres inc v commissioner tcmemo_1995_610 for a taxpayer to rely reasonably upon advice so as to negate a sec_6662 accuracy-related_penalty determined by the commissioner the taxpayer must prove by a preponderance_of_the_evidence that the taxpayer meets all of the following requirements the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment see 115_tc_43 affd 299_f3d_221 3d cir ellwest stereo theatres v commissioner supra petitioner testified that in the preparation of her tax_return she submitted everything to her c p a once the return had been prepared petitioner signed it without reviewing the return or any of the attached schedules petitioner contends that she is not liable for the penalty because she relied on her c p a to prepare her tax_return and to ensure tax compliance petitioner relies solely on her oral testimony and has not shown by a preponderance_of_the_evidence that her c p a possessed sufficient relevant information or expertise to warrant her reliance on the c p a ’s judgment respondent’s determination that petitioner is liable for an accuracy-related_penalty under sec_6662 is accordingly sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
